DETAILED ACTION
This office action is in response to the RCE filed on 08/23/2021. Claims 1-4, 6-8, 31-46 are pending; claims 1, 38 have been amended; claims 7, 45 are withdrawn; claim 46 is added; claims 5, 9-30 are canceled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 has been considered by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7, 45 are directed to non-elected species 5, Figs.9-10 without traverse.  Accordingly, claims 7, 45 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Schmal on 09/01/2021.

The application has been amended as follows: 
	Claims 6, 7, 37, 44, 45 have been canceled. 

Claim 1 line 17 recites “wherein the clutch is a dog clutch;” has been amended as -- a clutch, wherein the clutch is a dog clutch--

Claim 8 line 2 recites “includes a planetary gear” has been amended as -- includes the first planetary gear--

Claim 38 lines 21-22 recites “wherein the second planetary gear includes one or more planet gear and a first range member connected to the planet gears;” has been amended as -- wherein the second planetary gear includes one or more planet gears and a first range member connected to the planet gears; the clutch is configured to selectively engage the first range member and the second range member; --
Reasons for Allowance
Claims 1-4, 8, 31-36, 38-43, 46 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious a powertrain system; specifically, “wherein the dog clutch is connected to the clutch engagement member to selectively engage the first range member and the second range member” and in combination with the remaining structure of claim 1. 

The prior art of record alone or in combination neither discloses nor renders obvious “ wherein the second electric motor is configured to directly supply power to the output via the clutch without a power source providing a counter torque; the clutch is configured to selectively engage the first range member and the second range member; wherein the first range member provides a higher torque from the second electric motor than the second range member” and in combination with the remaining structure of claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bucknor (US 2007/0072725) discloses first electric motor mg1 uninterrupted connected to output; second electric motor mg2 interrupted connected to output; carrier of planetary gear set 30 connected to dog clutch see at least Fig.1a.
Bucknor (US 2007/0105678) discloses first electric motor mg1 uninterrupted connected to output; second electric motor mg2 interrupted connected to output; carrier of planetary gear set connected to dog clutch see at least Fig.3a.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659